                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ALEXSIS SHONTE THOMAS,                        Case No. 18-cv-03060-MMC
                                  8                   Plaintiff,                       ORDER ADOPTING REPORT AND
                                                                                       RECOMMENDATION; DISMISSING
                                  9             v.                                     COMPLAINT
                                  10     JORDAN UNKNOWN, et al.,                       Re: Dkt. No. 6
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Magistrate Judge Joseph C. Spero’s Report and

                                  14   Recommendation, filed September 18, 2018, by which said Magistrate Judge

                                  15   recommends the Court dismiss plaintiff’s complaint. No objection to the Report and

                                  16   Recommendation has been filed.

                                  17          Having reviewed the matter de novo, the Court hereby ADOPTS the Report and

                                  18   Recommendation in its entirety.

                                  19          Accordingly, plaintiff’s complaint is hereby DISMISSED, pursuant to 28 U.S.C.

                                  20   § 1915(e)(2)(B), for failure to state a claim upon which relief may be granted.

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: October 9, 2018
                                                                                               MAXINE M. CHESNEY
                                  24                                                           United States District Judge
                                  25

                                  26
                                  27

                                  28
